UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4214


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN TUCCIARONE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:05-cr-00085-JAG-1)


Submitted:   October 25, 2013                 Decided:   May 22, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert J.
Wagner, Assistant Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Richmond, Virginia, for Appellant.  Peter
Sinclair Duffey, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stephen        Tucciarone             appeals          the       district      court’s

judgment revoking his supervised release and sentencing him to

thirty-six months’ imprisonment.                            On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating      that    there    are    no     meritorious              issues       for   appeal   but

questioning         whether    the       district            court       erred    by    imposing    a

thirty-six month sentence.                We affirm.

              We will affirm a sentence imposed after revocation of

supervised        release     if    it     is       within         the   applicable       statutory

range and not “plainly unreasonable.”                              United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                              “In determining whether a

sentence is plainly unreasonable, we first decide whether the

sentence      is    unreasonable[,]             .       .    .    follow[ing]      generally     the

procedural and substantive considerations that we employ in our

review of original sentences . . . .”                                    Id. at 438.         But we

“take[] a more deferential appellate posture concerning issues

of    fact    and    the     exercise       of          discretion         than    reasonableness

review for guidelines sentences.”                            United States v. Moulden, 478
F.3d 652,       656     (4th     Cir.        2007)            (internal       quotation    marks

omitted).

              A    revocation       sentence            is       procedurally      reasonable      if

the    district       court       properly          calculates           the     U.S.   Sentencing

Guidelines Manual Chapter Seven advisory policy statement range

                                                    2
and    explains     the   sentence          adequately,         after   considering       the

policy      statements     and    applicable          18    U.S.C.      § 3553(a)    (2006)

factors.      18 U.S.C. § 3583(e) (2006); Crudup, 461 F.3d at 439.

We recently held that the “mere reference to [inapplicable §

3553(a)      factors]      does       not     render        a     revocation       sentence

procedurally unreasonable when those factors are relevant to,

and considered in conjunction with, the enumerated § 3553(a)

factors.”         United States v. Webb, 738 F.3d 638, 642 (4th Cir.

2013).      A revocation sentence is substantively reasonable if the

district court states a proper basis for the sentence imposed,

up to the statutory maximum.                 Crudup, 461 F.3d at 440.               Only if

we find a sentence unreasonable must we decide if it is plainly

so.    Moulden, 478 F.3d at 657.

              Counsel does not claim that Tucciarone’s sentence is

procedurally        unreasonable.             Rather,        counsel         questions    its

substantive reasonableness, citing the district court’s failure

to    “appropriately        weigh       .     .   .     Tucciarone’s          history     and

characteristics”          and     its       reliance        on     factors,       including

Tucciarone’s “lack of respect for the law” and the seriousness

of    the   offenses,     that    are       not   specified       in    § 3583(e).        See

Crudup, 461 F.3d   at    439   (“[N]ot         all   the    original      sentencing

factors      of    § 3553(a)      can        be   considered           [in    imposing]    a

revocation sentence.”).



                                              3
                 We are not persuaded.            Our review of the record before

us confirms that the district court was primarily motivated to

impose Tucciarone’s thirty-six month revocation sentence, which

is above the policy statement range but within the statutory

maximum,        because     Tucciarone       breached     the     court’s    trust.    A

defendant’s breach of trust is “a perfectly appropriate basis—

and,      in    fact,     the   principal     basis      on   which   the    Guidelines

encourage courts to ground revocation sentences.”                         United States

v. Bennett, 698 F.3d 194, 202 (4th Cir. 2012), cert. denied, 133
S. Ct. 1506 (2013).             Given the district court's broad discretion

to revoke supervised release and impose a term of imprisonment

up   to    the        statutory    maximum,       we   conclude    that     Tucciarone’s

revocation sentence is not substantively unreasonable.                          Crudup,
461 F.3d at 439.

                 In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.          We    therefore     affirm    the     district    court’s     judgment.

This court requires that counsel inform Tucciarone, in writing,

of the right to petition the Supreme Court of the United States

for further review.               If Tucciarone requests that a petition be

filed,         but    counsel     believes    that     such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on Tucciarone.

                                              4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5